IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

ZACHARY PRIESMEYER PLAINTIFF

V. CASE NO. 5:18-CV-05224

SHERIFF TIM HELDER, Washington County;

and KARAS CORRECTIONAL HEALTH DEFENDANTS
OPINION AND ORDER

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
Plaintiff proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Benton
County Detention Center.

On June 3, 2019, the Defendants filed a Motion for Summary Judgment (Doc. 15).
The following day, an Order (Doc. 18) was entered directing Plaintiff to file a response to
the Motion for Summary Judgment by June 25, 2019. Plaintiff was advised that failure to
respond to the Order would subject the case to dismissal without prejudice.

On July 17, 2019, a Show Cause Order (Doc. 19) was entered. Plaintiff was given
until August 2, 2019, to show cause why this case should not be dismissed based on his
failure to obey the Order of the Court and his failure to prosecute this action.

To date, Plaintiff has not filed a response to the Motion for Summary Judgment or
a response to the Show Cause Order He has not requested an extension of time to file
his response. No mail has been returned as undeliverable. Plaintiff has failed to comply
with the Court’s Order requiring him to file his summary judgment response by June 25,
2019, and he has failed to respond to the Show Cause Order.

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

_on the ground that the plaintiff failed to prosecute or failed to comply with order of the
1
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based
on “the plaintiff's failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,
803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligently.

Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is
DISMISSED WITHOUT PREJUDICE based on Plaintiff's failure to prosecute this case,
his failure to obey the order of the Court, and his failure to comply with Local Rule
§.5(e)(2), h

IT IS SO ORDERED on this i. day of August, 2

Tit oper. BROOKS
/UN#ED STATES DISTRICT JUDGE

ve

fe)

    
    
   

 
